

116 S3742 IS: Recharge and Empower Local Innovation and Entrepreneurs Fund for Main Street Act
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3742IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Booker (for himself, Mr. Daines, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo establish a program in the Department of the Treasury to allocate funds to States, units of general local government, and Indian Tribes to provide assistance to certain small businesses, and for other purposes.1.Short titleThis Act may be cited as the Recharge and Empower Local Innovation and Entrepreneurs Fund for Main Street Act or the RELIEF for Main Street Act.2.Small business local relief program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Eligible entityThe term eligible entity— (A)means a privately held business entity or nonprofit organization that—(i)employs—(I)not more than 20 full-time equivalent employees; or(II)if the entity or organization is located in a low-income community, not more than 50 full-time equivalent employees;(ii)has experienced a loss of revenue as a result of the COVID–19 pandemic, according to criteria established by the Secretary; and(iii)with respect to such an entity or organization that receives assistance from a small business emergency fund, satisfies additional requirements, as determined by the State, unit of general local government, Indian Tribe, or other entity that has established the small business emergency fund; and(B)includes an individual who operates under a sole proprietorship, an individual who operates as an independent contractor, and an eligible self-employed individual if such an individual has experienced a loss of revenue as a result of the COVID–19 pandemic, according to criteria established by the Secretary.(3)Eligible self-employed individualThe term eligible self-employed individual has the meaning given the term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)).(4)Entitlement communityThe term entitlement community means a metropolitan city or urban county, as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). (5)Full-time equivalent employees(A)In generalThe term full-time equivalent employees means a number of employees equal to the number determined by dividing—(i)the total number of hours of service for which wages were paid by the employer to employees during the taxable year; by(ii)2,080.(B)RoundingThe number determined under subparagraph (A) shall be rounded to the next lowest whole number if not otherwise a whole number.(C)Excess hours not countedIf an employee works in excess of 2,080 hours of service during any taxable year, such excess shall not be taken into account under subparagraph (A).(D)Hours of serviceThe Secretary, in consultation with the Secretary of Labor, shall prescribe such regulations, rules, and guidance as may be necessary to determine the hours of service of an employee, including rules for the application of this paragraph to employees who are not compensated on an hourly basis.(6)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).(7)Low-income communityThe term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986.(8)MinorityThe term minority has the meaning given the term in section 1204(c)(3) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note).(9)Minority-owned entityThe term minority-owned entity means an entity—(A)more than 50 percent of the ownership or control of which is held by not less than 1 minority; and(B)more than 50 percent of the net profit or loss of which accrues to not less than 1 minority.(10)Nonentitlement area; State; unit of general local government(A)In generalExcept as provided in subparagraph (B), the terms nonentitlement area, State, and unit of general local government have the meanings given those terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).(B)StateFor purposes of subparagraphs (A)(ii) and (B)(ii) of subsection (c)(1), the term State means any State of the United States.(11)ProgramThe term Program means the Small Business Local Relief Program established under this section.(12)SecretaryThe term Secretary means the Secretary of the Treasury.(13)Small business emergency fundThe term small business emergency fund means a fund or program— (A)established by a State, a unit of general local government, an Indian Tribe, or an entity designated by a State, unit of general local government, or Indian Tribe; and (B)that provides or administers financing to eligible entities in the form of grants, loans, or other means in accordance with the needs of eligible entities and the capacity of the fund or program.(14)Women-owned entityThe term women-owned entity means an entity—(A)more than 50 percent of the ownership or control of which is held by not less than 1 woman; and(B)more than 50 percent of the net profit or loss of which accrues to not less than 1 woman.(b)EstablishmentThere is established in the Department of the Treasury the Small Business Local Relief Program, the purpose of which is to allocate resources to States, units of general local government, and Indian Tribes to provide assistance to eligible entities and organizations that assist eligible entities.(c)Funding(1)Funding to States, localities, and Indian Tribes(A)In generalOf the amounts made available to carry out the Program under subsection (h), the Secretary shall allocate—(i)$35,000,000,000 to States and units of general local government in accordance with subparagraph (B)(i);(ii)$15,000,000,000 to States in accordance with subparagraph (B)(ii); and(iii)$500,000,000 to the Secretary of Housing and Urban Development for allocations to Indian Tribes in accordance with subparagraph (B)(iii).(B)Allocations(i)Formula for States and units of general local governmentOf the amount allocated under subparagraph (A)(i)—(I)70 percent shall be allocated to entitlement communities in accordance with the formula under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)); and(II)30 percent shall be allocated to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)).(ii)Rural bonus formula for StatesThe Secretary shall allocate the amount allocated under subparagraph (A)(ii) to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)).(iii)Competitive awards to Indian Tribes(I)In generalThe Secretary of Housing and Urban Development shall allocate to Indian Tribes on a competitive basis the amount allocated under subparagraph (A)(iii).(II)RequirementsIn making allocations under subclause (I), the Secretary of Housing and Urban Development shall, to the greatest extent practicable, ensure that each Indian Tribe that satisfies requirements established by the Secretary of Housing and Urban Development receives such an allocation.(C)State allocations for nonentitlement areas(i)Equitable allocationTo the greatest extent practicable, a State shall allocate amounts for nonentitlement areas under clauses (i)(II) and (ii) of subparagraph (B) on an equitable basis.(ii)Distribution of amounts(I)DiscretionNot later than 14 days after the date on which a State receives amounts for use in a nonentitlement area under clause (i)(II) or (ii) of subparagraph (B), the State shall—(aa)distribute the amounts, or a portion thereof, to a unit of general local government located in the nonentitlement area, or an entity designated thereby, that has established or will establish a small business emergency fund, for use under paragraph (2); or(bb)elect to reserve the amounts, or a portion thereof, for use by the State under paragraph (2) for the benefit of eligible entities located in the nonentitlement area.(II)Sense of CongressIt is the sense of Congress that, in distributing amounts under subclause (I), in the case of amounts allocated for a nonentitlement area in which a unit of general local government or an entity designated thereby has established a small business emergency fund, a State should, as quickly as is practicable, distribute amounts to that unit of general local government or entity, respectively, as described in item (aa) of that subclause. (iii)Treatment of States not acting as pass-through agents under CDBGThe Secretary shall allocate amounts to a State under this paragraph without regard to whether the State has elected to distribute amounts allocated under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)).(2)Use of funds(A)In generalA State, unit of general local government, entity designated by a unit of general local government, or Indian Tribe that receives an allocation under paragraph (1), whether directly or indirectly, may use that allocation—(i)to provide funding to a small business emergency fund established by that State (or entity designated thereby), that unit of general local government (or entity designated thereby), that entity designated by a unit of general local government, or that Indian Tribe (or entity designated thereby), respectively;(ii)to provide funding to support organizations that provide technical assistance to eligible entities; or(iii)subject to subparagraph (B), to pay for administrative costs incurred by that State (or entity designated thereby), that unit of general local government (or entity designated thereby), that entity designated by a unit of general local government, or that Indian Tribe (or entity designated thereby), respectively, in establishing and administering a small business emergency fund.(B)LimitationA State, unit of general local government, entity designated by a unit of general local government, or Indian Tribe may not use more than 3 percent of an allocation received under paragraph (1) for a purpose described in subparagraph (A)(iii) of this paragraph.(C)Obligation deadlines(i)StatesOf the amounts that a State elects under paragraph (1)(C)(ii)(I)(bb) to reserve for use by the State under this paragraph—(I)any amounts that the State provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 74 days after the date on which the State received the amounts from the Secretary under clause (i) or (ii) of paragraph (1)(A); and(II)any amounts that the State chooses to provide to an organization under subparagraph (A)(ii) of this paragraph, or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph, shall be obligated by the State for expenditure not later than 74 days after the date on which the State received the amounts from the Secretary under clause (i) or (ii) of paragraph (1)(A).(ii)Entitlement communitiesOf the amounts that an entitlement community receives from the Secretary under paragraph (1)(B)(i)(I)—(I)any amounts that the entitlement community provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 74 days after the date on which the entitlement community received the amounts; and(II)any amounts that the entitlement community chooses to provide to an organization under subparagraph (A)(ii) of this paragraph, or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph, shall be obligated by the entitlement community for expenditure not later than 74 days after the date on which the entitlement community received the amounts.(iii)Nonentitlement communitiesOf the amounts that a unit of general local government, or an entity designated thereby, located in a nonentitlement area receives from a State under paragraph (1)(C)(ii)(I)(aa)—(I)any amounts that the unit of general local government or entity provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts; and(II)any amounts that the unit of general local government or entity chooses to provide to a support organization under subparagraph (A)(ii) of this paragraph or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph shall be obligated by the unit of general local government or entity for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts.(D)Recovery of unobligated fundsIf a State, entitlement community, other unit of general local government, entity designated by a unit of general local government, or small business emergency fund fails to obligate amounts by the applicable deadline under subparagraph (C), the Secretary shall recover the amount of those amounts that remain unobligated, as of that deadline.(E)CollaborationIt is the sense of Congress that—(i)an entitlement community that receives amounts allocated under paragraph (1)(B)(i)(I) should collaborate with the applicable local entity responsible for economic development and small business development in establishing and administering a small business emergency fund; and(ii)States, units of general local government (including units of general local government located inside and outside nonentitlement areas), and Indian Tribes that receive amounts under paragraph (1) and are located in the same region should collaborate in establishing and administering small business emergency funds. (d)Small business emergency fundsWith respect to a small business emergency fund that receives funds from an allocation made under subsection (c)—(1)if the small business emergency fund makes a loan to an eligible entity with those funds, the small business emergency fund may use amounts returned to the small business emergency fund from the repayment of the loan to provide further assistance to eligible entities, without regard to the termination date described in subsection (i); and(2)the small business emergency fund shall conduct outreach to eligible entities that are less likely to participate in programs established under the CARES Act (Public Law 116–136; 134 Stat. 281) and the amendments made by that Act, including minority-owned entities, businesses in low-income communities, businesses in rural and Tribal areas, and other businesses that are underserved by the traditional banking system.(e)Information gathering(1)In generalWhen providing assistance to an eligible entity with funds received from an allocation made under subsection (c), the entity providing assistance shall—(A)inquire whether the eligible entity is—(i)in the case of an eligible entity that is a business entity or a nonprofit organization, a women-owned entity or a minority-owned entity; and(ii)in the case of an eligible entity who is an individual, a woman or a minority; and(B)maintain a record of the responses to each inquiry conducted under subparagraph (A), which the entity shall promptly submit to the applicable State, unit of general local government, or Indian Tribe.(2)Right to refuseAn eligible entity may refuse to provide any information requested under paragraph (1)(A).(f)Reporting(1)In generalNot later than 30 days after the date on which a State, unit of general local government, or Indian Tribe initially receives an allocation made under subsection (c), and not later than 14 days after the date on which that State, unit of local government, or Indian Tribe completes the full expenditure of that allocation, that State, unit of general local government, or Indian Tribe shall submit to the Secretary a report that includes—(A)the number of recipients of assistance made available from the allocation;(B)the total amount, and type, of assistance made available from the allocation;(C)to the extent applicable, with respect to each recipient described in subparagraph (A), information regarding the industry of the recipient, the amount of assistance received by the recipient, the annual sales of the recipient, and the number of employees of the recipient;(D)to the extent available from information collected under subsection (e), information regarding the number of recipients described in subparagraph (A) that are minority-owned entities, minorities, women, and women-owned entities;(E)the zip code of each recipient described in subparagraph (A); and(F)any other information that the Secretary, in the sole discretion of the Secretary, determines to be necessary to carry out the Program.(2)Public availabilityAs soon as is practicable after receiving each report submitted under paragraph (1), the Secretary shall make the information contained in the report, including all of the information described in subparagraphs (A) through (F) of that paragraph, publicly available.(g)Rules and guidanceThe Secretary, in consultation with the Administrator, shall issue any rules and guidance that are necessary to carry out the Program, including by establishing appropriate compliance and reporting requirements, in addition to the reporting requirements under subsection (f).(h)AppropriationThere are appropriated to the Secretary for fiscal year 2020, out of amounts in the Treasury not otherwise appropriated, $50,500,000,000 to carry out the Program, which shall remain available until the termination date described in subsection (i).(i)TerminationThe Program, and any rules and guidance issued under subsection (g) with respect to the Program, shall terminate on the date that is 1 year after the date of enactment of this Act.